NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                          JUL 17 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 16-30104

                Plaintiff-Appellee,              D.C. No. 3:12-cr-00373-HZ

 v.
                                                 MEMORANDUM*
SAMUEL NAVARRETTE-AGUILAR,
a.k.a. Guayabo,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Oregon
                   Marco A. Hernandez, District Judge, Presiding

                              Submitted July 11, 2017**

Before:      CANBY, KOZINSKI, and HAWKINS, Circuit Judges.

      Samuel Navarrette-Aguilar appeals from the district court’s judgment and

challenges the 168-month concurrent sentences imposed upon remand for

resentencing following his convictions for heroin trafficking conspiracy,

distribution of heroin, and possession with intent to distribute heroin, in violation


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

      Navarrette-Aguilar contends that his sentence is substantively unreasonable.

The court did not abuse its discretion in imposing Navarrette-Aguilar’s sentence.

See Gall v. United States, 552 U.S. 38, 51 (2007). The within-Guidelines sentence

is substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors

and the totality of the circumstances, including Navarrette-Aguilar’s criminal

history and the nature of the offense. See Gall, 552 U.S. at 51; see also United

States v. Carter, 560 F.3d 1107, 1121 (9th Cir. 2009) (sentencing disparities are

not unwarranted where defendant and his co-conspirators are not similarly

situated).

      AFFIRMED.




                                         2                                    16-30104